Mr. Justice Farmer delivered the opinion of the court: Appellant first insists that the trial court erred in not directing a verdict in its favor, and that the Appellate Court erred in not reversing the judgment for that reason. The basis for this contention is, that the place where the deceased was working and the machinery with which he performed his work were no part of appellant’s mine, and that appellant was not required by the statute to have it examined for the purpose of determining whether it was a safe place for employees to work in. To quote from appellant’s argument: “The principal ground relied upon by the defendant to sustain the motion to take the case from the jury was the fact that the retail engine house in question did not constitute a part of the mine or the mining plant which the mine manager was required to see ‘that all dangerous places above and below are properly marked and that danger signals are displayed wherever they are required,’ or in which the company was forbidden to permit workmen- to enter the mine to work therein except under the'direction of the mine manager, until all conditions shall have been made safe.” This is the principal question argued and relied upon for a reversal of this case. It is claimed the duties of examination and inspection of the mine required by the statute relate only to that portion of the mine or plant underground, together with the shaft from which coal is taken and men lowered and raised, and when the coal has been hoisted and dumped from the pit cars the mining operations concerned in the work have entirely ceased, and that machinery installed for a convenient handling of it from that time is not a part of the mine. Section 34 of the act concerning mines and miners, (Hurd’s Stat. 1905, p. 1394,) defines the words “mine” and “coal mine” to mean “any and all parts of the property of a mining plant, on the surface or underground, which contribute, directly or indirectly, under one management, to the mining or handling of coal.” It is just as necessary, and the provisions of the act referred to • as certainly require, that coal, rock and other material brought up by way of the shaft out of the earth shall be moved away from the shaft as that they shall be brought up out of the rooms and entries of the mine. Many of the provisions of the statute relate to the examination and safeguarding conditions on the top, and appliances for the removal of coal when brought up out of the shaft must be regarded as much a part of the mine as the appliances for bringing it up. No distinction can be made between appliances used for removing coal to the place where it is dumped on steam cars for shipment and those used for removing it to the place where it is dumped for the convenience of the retail trade. In either event it is a part of the mining operation to remove the coal to some place where it will not render unsafe or dangerous to employees any conditions at the top of the mine. Section 2 of the act concerning mines and miners, among other things requires that both the upper and lower landing at the top of each shaft shall be kept clear and free from loose material, and fenced with gates, so as to prevent either men or material from falling into it; and paragraph “d” of section 16 malees it the duty of the mine manager to “see that all dangerous places above and below are properly marked, and that danger signals are displayed wherever they are required.” It would seem machinery and appliances used in facilitating the work of removing coal and other material brought out of the mine and in complying with the requirements of the statute as to the condition in which the top shall be kept are embraced within the statutory definition of a coal mine. The building and machinery at which deceased was employed contributed, “under one management, to the mining or handling of coal,” and were therefore a part of the mine. Starne v. People, 222 Ill. 189, involved the constitutionality of a statute that is not involved in this case, and what is said there can have no application here. This engine was originally installed for the operation of appliances to remove to the dump, rock brought out of the mine, and when the incline was built for the removal of coal to the dump designed for retail trade another drum and cable were added and the same engine operated appliances used for that "purpose also. Subsequently, and before the accident, another engine was put into use and provisions were made for the removal of the rock to the dump, and the engine the deceased was operating at the time of his death was used only in taking coal up to the retail dump and bringing back empty cars. It was well said by the Appellate Court: “When, therefore, this engine was used to carry rock and earth up one incline and also coal designed for retail trade up another incline, its operation was a part of the operation of the mine and within the protection of the statute when it was operating a car on the rock dump incline. Will it be said it was not equally in the service of the mine, and was not equally a part of this mining plant and used in the handling of coal, when operating the car of coal from the pit car dump to the other dump at the top of the adjacent bluff? When the machinery was used for both inclines the engineer frequently took a loaded car up one incline with one cable over one drum at the same time he let another car down the-other incline by the other cable over the other drum attached to the same engine. Was one side of this engine a part of this mining plant and the other side not a part of it? We conclude its entire operation was a part of this mining plant which contributed, directly or indirectly, to the mining or handling of coal. The fact that it was afterwards withdrawn from service in hoisting rock and earth to that dump does not change the situation.” No attempt was made by appellant to comply with the statute requiring an examination by the mine manager of the place and appliances at and with which the deceased was required to perform his work. It is said the top foreman was in the building the morning the accident happened, while deceased was operating the machinery, and saw nothing wrong with it; also that Bruno Heilgeist, who operated the rock dump engine, had been instructed by the top foreman to examine the machinery for the purpose of keeping it in order, and that he had visited the place for that purpose the day before the accident and found it in perfect condition. This was clearly not a compliance with the law requiring examinations to be made by a licensed mine examiner, and it was not intended by appellant to be a compliance with the statute. If appellant consciously omitted to comply with the statutory requirements this constituted a willful violation of the statute. (Odin Coal Co. v. Denman, 185 Ill. 413; Carterville Coal Co. v. Abbott, 181 id. 495; Donk Bros. Coal Co. v. Peton, 192 id. 41; Catlett v. Young, 143 id. 74.) If the death of deceased resulted from appellant’s willful failure to comply with the statute it would be liable. (Carterville Coal Co. v. Abbott, supra; Catlett v. Young, supra; Odin Coal Co. v. Denman, supra.) There was evidence fairly tending to prove the death resulted from such failure, and the question was properly submitted to the jury. Some complaint is made of rulings of the court in admitting certain evidence. This consisted principally in permitting, certain questions asked on cross-examination of the appellant’s witnesses by appellee’s counsel to be answered over appellant’s objections. We are of opinion that it was legitimate cross-examination, and there was no substantial error in the court’s rulings in that respect. The rulings of the court in giving and refusing instruc- . tions were m harmony with the law as we understand it, and no error was committed in that regard. Whether the damages assessed against appellant are excessive is not open to review in this court. There being no reversible error in the record the judgment of the Appellate Court is affirmed. Judgment affirmed.